DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claim 2: The limitation, “determine a payout to be paid based on the outcome of the sports competition to the other user, when the entry is a winning entry.”  The limitation is indefinite and is grammatically incorrect.  It is not clear what is meant by “to the other user.” 
The remaining claims are rejected due to the dependency to claim 2.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 2 to illustrate, the limitations of receive an order for an entry associated with a team of the plurality of teams, in which an entry price of the team is based at least partially on a probability that the team will win the sports competition from a first user; identify a counter for the entry associated with the team from a second user; match the entry with the counter; execute a trade of the entry, wherein the entry is transferred from one user of the first user and the second user to an other user of the first user and second user; determine an outcome of the sports competition based on a real-time feed received via the network interface; and determine a payout to be paid based on the outcome of the sports competition to the other user, when the entry is a winning entry, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for an apparatus for implementation of an exchange platform for trading entries in a tournament and determining a payout to be paid which is a commercial interaction. The mere nominal recitation of a memory, a network interface, a display device and a generic processor(s) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving data indicative of a plurality of teams participating in a sports competition in which sports competition has one or more stages, and rendering the plurality of teams via an interface on a display device. The receiving and rendering functions are recited at a high level of generality (i.e., as a general means of receiving a set of entries in a sport competition for use in the rendering and receiving an order steps), and amounts to mere data gathering, and display which are forms of insignificant extra-solution activity.  
The at least one processor, memory, network interface and display device that perform the receiving of order for an entry associated with a team, identification of counter associated with the team, matching of the order, executing of a trade, determination of an outcome of the sports competition, and determining a payout to be paid based on outcome of sports competition are also recited at a high level of generality and merely automates these functions. The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components (the memory, network interface, display device, and processor)- see MPEP 2106.05(h).   
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the at least one processor, memory, network interface receiving data and interface on the display device displaying data are anything other than generic computer components and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05[d][ii] indicate that mere collection or receipt of data over a network and presenting offers are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 3-19 simply help to define the abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 2-19 is/are ineligible.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 2, 4-8, 10-15, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvili (US 2002/0155885) in view of Liegey (US 6,669,565).
Re-claim 2. 
In view of the 112(b) rejection above, the claim limitation, “determine a payout to be paid based on the outcome of the sports competition to the other user, when the entry is a winning entry,” will be interpreted as --determine a payout to be paid based on the outcome of the sports competition, when the entry is a winning entry--.
Shvili discloses:
 a memory (database-[0006], [0012]); 
a network interface (computer network [0012]); 
a display device (server provides user with web pages on computer [0012]); 
at least one processor (computer devices [0012]) to: 
receive, via the network interface, data indicative of a plurality of teams in a sports competition,  in which the sports competition has one or more stages (community of users joining a pool via a webpage to make a bet on an event such as a sporting event; information associated with a sporting event may include data about the teams involved-  [0018]; sporting event pool is configured by the system and includes multiple games -[0019]; user enters bet into system-[0021]); 
render the plurality of teams via an interface on the display device (“If at 105 the user finds an interesting event, he/she may select this event and in response, the system provides a web page associated with the corresponding pool…Discussion forums and information of general nature about the event are also provided in associated with the pool.  Such information associated, for example, with a sporting event may include data and articles about the teams involved, statistics, profiles of the players, etc.”-[0018]); 
receive an entry associated with a team of the plurality of teams, in which an entry price of the team is based at least partially on a probability that the team will win the sports competition from a first user (user can define his/her own bet with associated odds [probability]-[0006]; “The user identifies the event he/she wishes to place a bet on, specifies the bet (e.g., which team will win), the amount of virtual money he/she is willing to bet and optionally the odds [probability] being offered on the bet. [0035]; Fig. 3 item 235 user announces new bet); 
identify a counter for the entry associated with the team from the second user (Fig. 3 item 240 - counter order; counter-bets on which team will win, e.g., Knicks vs. Pacers - [0035]); 
match the entry with the counter (matching order and counter-order-[0035], [0032]);
It is noted that the Applicants’ Specification defines “entries” as follows:
“Entries may include teams, individuals, events, or any other designation for which one or more winning entries may be determined based on the outcome of the activity or occurrence of an event associated with an activity.”-see Spec. p.5 lines 14-17.
Shvili  does not disclose executing a trade of the entry, wherein the entry is transferred from one user of the first user and the second user to an other user of the first user and second user.  Liegey however, teaches allowing participants to trade a team (i.e., entry), wherein the entry is transferred from one participant to  another participant)-see col. 2 lines 5-16; col. 3 lines 33-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shvili to include executing a trade of the team (entry), wherein the team (entry) is transferred from one user to the other user as taught by Liegey in order to increase game participant’s interest in later rounds of seed-based fantasy sports games or tournaments by allowing game participants to trade their teams (Liegey, col. 2 lines 5-9). 
Shvili discloses:   
determine an outcome of the sports competition based on real-time feed received via the network interface  (“The system receives preferably a real-time feed of information relating to various events from external sources. For example, it can receive real-time data relating to the scores of sporting event, stock-market-related prices….”- [0021]; Fig .3 item 260; winner of the bet has been determined, the winner receives the funds-[0032]); 
and determine a payout to be paid based on the outcome of the sports competition to the other user, when the entry is a winning entry (“Fig. 3 illustrates how funds are processed for the one-to-one option…Then at 260, after the winner of the bet has been determined, the winner receives the funds of both players that have been held by the service reduced by the commission of the service.” –[0032]).
Re-claim 4. Shvili discloses in which the at least one processor is further configured to conduct an auction for entries associated with the plurality of teams (system provides an auction of bets and counter-bets –[0028]; auction-like feature-[0035]; plurality of teams- [0018]).
Re-claim 5. Shvili discloses in which the at least one processor is further configured to: receive a request to auction the entry associated with the team; and receive a first bid to purchase the entry  (auction – [0028]; auction-like feature-[0035]). 
Re-claim 6. Shvili discloses in which the at least one processor is further configured to: receive a second bid to purchase the entry, the second bid having a higher price than the first bid; and responsive to determining that the second bid is higher than the first bid, transfer the entry (auction-like feature where multiple bidders offer better terms to the user-[0035]).
Re-claim 7. Shvili discloses in which the at least one processor is further configured to accept payment for the entry (payment for the bet placed on the team- Fig. 3 item 245; [0032]).
Re-claim 8. Shvili discloses in which the at least one processor is further configured to distribute the entries associated with the plurality of teams after commencement of any trading of teams, and in which the payout comprises a non-cash prize.  (non-monetary electronic currency [0007]).
Re-claim 10. Shvili discloses the processor is further configured to receive a commission for transfer of one or more entries associated with the plurality of teams.  (once winner of bet receives funds less commission - Fig. 3 and [0032]).
Re-claim 11. Liegey discloses in which at least one processor is further configured to begin any trading of entries associated with the plurality of teams after a predetermined number of entries are distributed (trading of entries begins after initial selection of teams by participants-col 3 lines 33-40). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shvili to include trading of entries begins after initial selection of teams by participants as taught by Liegey in order to increase game participant’s interest in later rounds of seed-based fantasy sports games or tournaments by allowing game participants to trade their teams (Liegey, col. 2 lines 5-9).
Re-claim 12. Shvili discloses processor configured to close trading of entries associated with the plurality of teams at a predetermined time before a start of the sports competition.  - Fig. 1 bets are entered prior to event occurring.
Re-claim 13. Shvili discloses the sports competition comprises a soccer tournament.  Series of events and games –soccer games [0034])
Re-claim 14. Shvili discloses in which the sports competition comprises a basketball tournament and in which the one or more stages comprise one or more basketball games and entries associated with the plurality of teams comprises a set of basketball teams. (Basketball teams, multiple games such as office pools,  [0016], [0019],[0034]) .
Re-claim 15. Shvili discloses the sports competition comprises a single game competition comprising one of a baseball game, a basketball game, a hockey game, and a soccer game.  (soccer game, single event-[0034]).
Re-claim 17. Shvili discloses in which the at least one processor is further configured to: determine prices of entries associated with the plurality of teams according to market exchanges of entries between at least two users; and pay the payout to the at least two users who hold a winning team entry, in which the payout comprises money.  –Fig. 3 and [0032], [0035].
Re-claim 18. Shvili discloses wherein the other user pays the entry price to the one user, before determining outcome.  -pool bets -user contributes to the pool before determining outcome [0018].
Re-claim 19: Liegey disclose wherein the trade is executed during the sports competition before determining the outcome.-col. 2 lines 5-17. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shvili to include the trade is executed during the sports competition before determining the outcome as taught by Liegey in order to increase game participant’s interest in later rounds of seed-based fantasy sports games or tournaments by allowing game participants to trade their teams (Liegey, col. 2 lines 5-9).
8.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvili in view of Liegey as applied to claim 2 above and further in view of Johnston (US 5,518,239) .

Re-claim 3. Shvili fails to disclose in which the at least one processor  is furthered configured to conduct a lottery for entries associated with the plurality of teams.  
Johnston however, teaches conducting a lottery for entries associated with the plurality of teams-see col. 1 lines 35-47, col. 3 lines 33-45.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shvili to include conducting a lottery for the plurality of teams associated with a sporting event as taught by Johnston in order to enable users to participate in bets tailored to their interests such as teams associated with sporting events using a lottery format.

9.	Claim 9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvili in view of in view of Liegey as applied to claim 2 above and  further view of Melas (US 2001/0036864).
Re-claim 9. Shvili fails to disclose the payout comprises at least a portion of fees paid for the entry associated with the team.  Melas however, teaches winner receives a refund of a participation fee in [0040].  It would have been obvious to one having ordinary skill in the art to include in the betting system of Shvili the ability to award the winner of a wagering game a refund of a participation fee as taught by Melas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

10.	Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvili in view of Liegey as applied to claim 2 above and further in view of Friedman (US 6,126,543).
Re-claim 16. Although Shvili discloses events of interest including sporting events such as basketball, tennis, soccer, etc.-see [0016], [0034]. 
Shvili fails to specifically disclose that the sports competition comprises a single game competition comprising a football game, and in which the one or more stages comprise quarters of the football game.  
Friedman however, teaches a method for wagering including a better may place bets on interim game results such as scores after one quarter -col. 8 lines 42-48.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shvili to specifically include that the event of interest is a football game and that the stages bet on are quarters of the football game as taught by Friedman in order to enable users to define and participate in bets tailored to their interests. 

Response to Arguments
11.	Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, Applicants contend that under 2019 PEG, Step 2A, Prong 1, the claims are not directed to an abstract idea and under PTO guidance do not fall into one of the groupings of abstract ideas. The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e., an apparatus comprising a memory, a network interface, a display device, and at least one processor to perform the claimed functions of receiving data, rendering a display of teams on an interface, receiving an order for entry, identifying a counter for the entry, executing a trade of the entry, determining an outcome of the sports competition, and determining a payout to be paid, claim 2 recites abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 2—i.e., the receiving, rendering, executing, and determining —and explains that they describe the concept of an exchange platform for trading entries in a tournament and determining a payout to be paid which is a commercial interaction (Certain methods of organizing human activity).  See Spec. p. 1, Technical Field of Invention, “This invention relates in general to exchange platforms and, more particularly, to a system and method for an exchange platform for trading entries in a tournament.”  The Examiner’s approach here is consistent with USPTO guidance.  
On page 7 of the Remarks, under the 2019 PEG, Step 2A, Prong 2, Applicants contend that the claims include “an additional element effecting a transformation or  reduction or [sic] particular article to a different state or thing” because claim 2 recites, among other limitations, “render the plurality of teams via an interface on the display device…” and therefore results in transformation of the display device and memory associated with the display device.  The argument is not convincing because the limitation of rendering a plurality of teams on an interface amounts to adding insignificant extra-solution activity to the judicial exception and therefore is not indicative of integration into a practical application -see MPEP 2106.05(g) and 2019 PEG, Prong Two Considerations.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components,  i.e., at least one generic processor, a memory , a network interface and a display device.  The processor, memory, network interface, and display device are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
Under Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  	Furthermore, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the at least one processor, memory, network interface receiving data and interface on the display device displaying data are anything other than generic computer components and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05[d][ii] indicate that mere collection or receipt of data over a network and presenting offers are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   The claims are not patent eligible under 35 USC 101.
On page 8 of the Remarks, Applicants content that Shvili does not teach determining a payout to be paid based on the outcome of the sports competition to the other user.  The argument is not convincing because Shvili discloses various competitions that user can enter bets on which team will win. “Fig. 3 illustrates how funds are processed for the one-to-one option…Then at 260, after the winner of the bet has been determined, the winner receives the funds of both players that have been held by the service reduced by the commission of the service.” See ¶ [0032]. 
	The remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694